United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3141
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Zachary Hrasky,                         * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 23, 2009
                                Filed: January 28, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Zachary Hrasky pleaded guilty to being a felon in possession of a firearm. He
now appeals the district court’s1 final judgment, asserting that he is seeking a final
decision from this court so he can petition the Supreme Court for review of this
court’s earlier interlocutory decision in United States v. Hrasky, 453 F.3d 1099 (8th
Cir. 2006) (reversing suppression of evidence), cert. denied, 127 S. Ct. 2098 (2007).




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
In this appeal, Hrasky does not challenge any ruling by the district court. Regarding
the suppression issue, we conclude that this court’s prior decision is law of the case
and that there is no basis for revisiting it. Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




                                         -2-